Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 9-18, 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson US 2017/0287236. Carlson discloses a paving machine (100), control system and method comprising:
A frame (102), traction devices, such as wheels or crawlers (104), engine (107),
a heated screed (110, 220), [0013-18], and a control system (224) [0036-0040].
The control system further comprising:
A plurality of temperature sensors (222) configured to sense heating/cooling of the 
screed plate (202).  
A user interface (114), including a input device and display unit.  [0020].
A controller (224) including a processor and memory configured to receive signals from
	the user input device and the temperature sensors, to determine a rate of 
temperature change of the screed plate (202).
Wherein the rate of temperature change or the time to reach a desired temperature
is used by the controller (224) to determine the screed plate (202) needs replacement or repair.  
Wherein the controller is configured to send an alert to the display device in the operator station (114), a remote device or job site/repair site personnel.  [0054].

With respect to claims 7, 11 Carlson discloses some of the information inputted by the user includes the type of paving material being used.  [0041].

With respect to claims 17, 18, 20 Carlson discloses a method of using the control system (224) to:
Initiate heating of the screed plate (202), monitor the time and rate of heating until a 
desired temperature, based on the type of material and geometry of the screed 
plates (202), has been reached.
Sense when heating has stopped and use the time and/or rate of screed plate 
temp. change to determine if the screed plate needs repair or replacement.
Send an alert to the display device within the operator station or remote station
	the screed plate needs repair.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson US 2017/0287236. Carlson discloses a paving machine (100), control system and method comprising:
A frame (102), traction devices, such as wheels or crawlers (104), engine (107),

a heated screed (110, 220), [0013-18], and a control system (224) [0036-0040].
The control system further comprising:
A plurality of temperature sensors (222) configured to sense heating/cooling of the 
screed plate (202).  
A user interface (114), including a input device and display unit.  [0020].
A controller (224) including a processor and memory configured to receive signals from
	the user input device and the temperature sensors, to determine a rate of 
temperature change of the screed plate (202).
Wherein the rate of temperature change or the time to reach a desired temperature
is used by the controller (224) to determine the screed plate (202) needs replacement or repair.  Wherein the controller is configured to send an alert to the display device in the operator station (114), a remote device or job site/repair site personnel.  [0054].
	What Carlson does not disclose is inputting the rate of wear of the screed plate, into the controller, for use in determining the screed plate needs repair or replacement.
However, Carlson discloses the target temperature of screed plate is based on information inputted by the user, such as type and density of the paving material, geometry of the screed plates “and the like”.  [0041].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Carlson at least reasonably suggested inputting the expected wear rate of the screed plate and other various parameters, to initiate heating or a safety check upon heating the screed.

	Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/20/2022